Order entered September 19, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01246-CR

                                  ERIC QUINONES, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-82399-2015

                                           ORDER
        Before the Court is the State’s September 19, 2017 motion for extension of time to file

brief. We GRANT the State’s motion and ORDER the brief received September 19, 2017 filed

as of the date of this order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE